Citation Nr: 9913840	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-07 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the right hand with 
decreased sensation of the dorsum of the hand and adjacent 
proximal phalanxes of the middle and ring fingers.  


INTRODUCTION

The veteran had active military service from June 1967 to 
March 1971.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating action of 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in pertinent part 
denied the veteran entitlement to an increased (compensable) 
evaluation for his service-connected right hand shell 
fragment wound injury residuals.  The Board denied the 
veteran's appeal of this determination.  The veteran appealed 
to the United States Court of Appeals of Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the Court).  A November 1998 order of the Court vacated the 
Board's denial and granted a joint motion filed by the 
parties.  


REMAND

The service-connected disability at issue originated in 
injuries received in April 1969 when the veteran received 
multiple fragmentation wounds to the right hand, right and 
left arm, right leg and right facial area.  Service 
connection for shell fragment wound residuals of the right 
hand was granted by an RO rating action in June 1971.  A 
noncompensable rating was assigned under Diagnostic Code 
7805.  

A VA examination of the veteran's shell fragment wound 
residuals in March 1978 elicited no specific complaints.  A 
3/4-inch horizontal shell fragment wound scar over the radial 
artery at the right wrist was noted on examination.  The scar 
was reported to be "nondisfiguring and no LOM, etc."  The 
veteran's service-connected right hand shell fragment wound 
residuals were recharacterized by the RO in a March 1978 
rating action as right wrist shell fragment wound scar.  The 
noncompensable disability evaluation for this disorder under 
Diagnostic Code 7805 was confirmed and continued.  

In April 1996, VA scars and muscle examinations were 
conducted.  The veteran stated that he had sustained a 
grenade shrapnel wound to the right hand and complained of 
numbness of the dorsum of the right hand and the middle three 
fingers.  Muscle examination revealed a 1-centimeter, faint, 
entrance wound scar on the dorsum of the fourth metacarpal.  
The examiner reported that the bullet traveled subcutaneously 
to the base of the thumb, where there was a 2-centimeter scar 
over the proximal phalanx at its base on the right thumb 
where the bullet made its exit.  The examiner further 
reported that there were no tendons, muscles or bones 
injured.  There was, however, hypalgesia on the dorsum of the 
right hand over 1, 2, 3 and 4 metacarpals and the dorsum of 
the proximal phalanges of the middle and ring fingers.  An 
X-ray of the right hand was interpreted to reveal slight 
deformity of the base of the proximal phalanx of the fifth 
digit suggestive of an old healed fracture.  There were 
slight degenerative changes in the distal interphalangeal 
joint of the fifth digit as well as the second digit.  
Otherwise, there was no appreciable abnormality.  

On scar examination, the veteran stated that he was wounded 
in the right hand with a bullet.  Examination noted an 
irregular flat scar at the base of the right thumb.  The scar 
was not tender and the examiner reported that it represented 
the exit wound of a bullet.  There was a very faint round 
flat scar about 1 centimeter in diameter on the dorsum of the 
right fourth metacarpal which was reported as the site of the 
entrance wound of the bullet.  The examiner noted that the 
bullet traveled subcutaneously across the dorsum of the hand 
and exited at the base of the thumb, where there was a 2-
centimeter scar.  He added that this bullet apparently 
injured no tendons, bones or muscles.  

In a June 1996 rating action, the veteran's service-connected 
shell fragment wound of the right wrist was recharacterized 
by the RO as decreased sensation of the dorsum of the hand 
and adjacent proximal phalanxes of the middle and ring finger 
secondary to shell fragment wound.  The disorder was rated as 
noncompensably disabling under Diagnostic Code 8513 of the VA 
Schedule for Rating Disabilities (38 C.F.R. Part 4), the code 
for paralysis of all radicular groups.  38 C.F.R. § 4.124(a) 
Code 8513.  

To satisfy the order of the Court, the Board is obliged to 
determine what other codes may also apply to the veteran's 
service-connected right hand disability.  It is well 
established that a claim for increase must be considered 
under all codes under which a rating is potentially 
assignable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
This rule is also applicable to ratings assigned by analogy.  
Lendenmann v. Principi, 3 Vet. App. 345, (1992); see also 
38 C.F.R. § 4.20 (1998).  (When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected but also the anatomical location and symptomatology 
are closely analogous).  The basis for a decision to rate a 
disability under one particular code and not the other must 
be articulated.  Lendenmann, Id.  In this case, a 
determination must be made as to whether a rating higher than 
the noncompensable disability evaluation currently assigned 
under Diagnostic Code 8513 would be more appropriate for the 
veteran's service-connected right hand shell fragment wound 
residuals or under any other diagnostic code, to include 
Diagnostic Codes 5003 and 5309.  

The motion also requires that the Board discuss and consider, 
pursuant to 38 C.F.R. § 4.56(b) and the note following 
Diagnostic Code 5309, the evidence of a through-and-through 
gunshot wound to the right hand with probable bone damage as 
shown by X-ray.  Reference was also made to Myler v. 
Derwinski, 1 Vet. App. 571 (1991), wherein the Court held 
that the agency of original jurisdiction committed clear and 
unmistakable error when it failed to assign separate ratings 
for all affected muscle groups injured as a result of a 
"through-and-through" gunshot wound.  

For proper consideration of the claim pursuant to the joint 
remand, it will thus be necessary for the veteran to undergo 
further VA examinations to include an examination for the 
purpose of determining the extent of any muscle impairment, 
if any, to the veteran's right hand within the meaning of 
38 C.F.R. § 4.56 (1998).  Where the record before the Board 
is inadequate, a remand is required.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Accordingly, this case is REMANDED 
to the RO for the following actions:  

1.  The RO should take appropriate steps 
to obtain all VA and non-VA treatment 
records subsequent to those on file.  

2.  The veteran should be scheduled for a 
special VA orthopedic examination to 
ascertain the current status of his 
service-connected shell fragment wound 
residuals of the right hand.  All 
indicated tests and studies should be 
conducted and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination together 
with a copy of this REMAND.  

On the basis of current findings, a 
history obtained from the veteran, and a 
thorough review of service medical 
records and all prior VA orthopedic 
examination reports on file, the examiner 
should, in addition to describing the 
nature and severity of the shell fragment 
wound scars of the right hand, and any 
limitation of motion of the fingers or 
wrist, respond to the following 
questions.  The examiner should also 
provide a full statement of the basis for 
any conclusion reached.  

(A.)  Which specific muscle group(s) 
are affected by the shell fragment 
wound to the right hand?  Describe 
in detail all residual muscle 
injury, if any.  

(B.)  To what extent do the April 
1996 VA radiological findings 
("Deformity of the base of the 
proximal phalanx of the 5th digit 
most probably indicating old healed 
fracture" and "Minimal 
degenerative change of the distal 
interphalangeal joints of the 2nd 
and 5th digits") etiologically 
relate, if at all, to the service-
connected wound?  

(C)  What are the manifestations of 
impairment of the right hand 
attributable to the shell fragment 
wound residuals?  Findings such as 
limitation of the motion of the 
hand, impairment of grip, etc., 
should be discussed.   

3.  The veteran should also be scheduled 
for a VA neurological examination to 
ascertain the nature and severity of all 
current residual manifestations of his 
service-connected right hand disability 
involving the peripheral nerves.  On the 
basis of current findings, a review of 
the file including a copy of this remand, 
and information received from the veteran 
at the examination, the examiner should 
address each of the following in detail 
and provide a complete explanation for 
conclusions reached.  

(A.)  The examiner should indicate 
which of the nerve groups itemized 
in the VA rating schedule are 
affected by the veteran's shell 
fragment wound injury to the right 
hand, including the upper radicular 
group (Code 8510), the middle 
radicular group (Code 8511), the 
lower radicular group (Code 8512), 
all radicular groups (Code 8513), 
radial nerve (Code 8514), median 
nerve (Code 8515) and ulnar nerve 
(Code 8510), as appropriate.  

(B.)  For each affected nerve or 
nerve group, the examiner should 
indicate whether the paralysis is 
complete or incomplete.  If 
incomplete, the examiner should 
describe the manifestations of the 
incomplete paralysis, noting such 
factors as effect on hand movement, 
ability to make a fist, as well as 
sensation to pain.  The examiner 
should also describe related 
impairment of motor function, 
trophic changes and sensory 
disturbances within the meaning of 
38 C.F.R. § 4.120.  

4.  After completion of the foregoing, 
the RO should review the examination 
reports received to ensure that they are 
adequate to achieve the purpose of this 
REMAND, as shown in the discussion and 
specification above.  If all the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1998).  If 
this is necessary, the physician(s) who 
performed the examination should be given 
an opportunity to amend the report 
without reexamining the veteran but 
should be free to schedule the 
reexamination if necessary.  All other 
actions necessary for proper follow up of 
the evidentiary development sought by the 
Board should be taken.  

5.  The RO should then readjudicate the 
issue of an increased evaluation for the 
veteran's service-connected shell 
fragment wound residuals of the right 
hand.  Entitlement to an increased rating 
under all applicable diagnostic codes 
from the rating schedule should be 
specifically considered, including, if 
warranted by the evidence, the 
appropriate codes for muscle damage.  In 
classifying the extent of muscle damage 
for rating purposes, the RO should 
consider both the old and new versions of 
38 C.F.R. § 4.56 in accordance with the 
instructions set forth by the Court in 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

If the determination above is in any way adverse to the 
veteran, a supplemental statement of the case should be 
issued to him and he should be given a reasonable opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration.  

No action on the part of the veteran is required until 
further notice is provided.  The purpose of this REMAND is to 
obtain additional information and conform to the mandate of 
the Court.  The Board does not intimate any factual or legal 
conclusion as to the outcome ultimately warranted in this 
appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





